Judgment unanimously affirmed, with costs, upon authority of Weigand v. United Traction Co. (221 N. Y. 39); Dolfini v. Erie R. R. Co. (178 id. 1); Farrell v. Fire Insurance Salvage Corps. (189 App. Div. 795). In Austin v. Long Island R. R. Co. (69 Hun, 67; affd., 140 N. Y. 639), and Kaplan v. Posner (192 App. Div. 59), cited by appellant, there was evidence of obstructions to plaintiff’s view of the approaching train or vehicle, which is entirely absent in the case at bar. In the case at bar plaintiff testified that there was no obstruction. Present — Blackmar, P. J., Rich, Kelly, Jaycox and Manning, JJ.